                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                             NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         THERESA BROOKE,                                    Case No.18-cv-06422-NC
                                  11
                                                        Plaintiff,                          ORDER TO SHOW CAUSE RE:
Northern District of California




                                  12                                                        DEFENDANT’S RESPONSE TO
 United States District Court




                                                   v.                                       MOTION TO ENFORCE
                                  13
                                         SARATOGA MOTEL LP,                                 Re: Dkt. No. 19
                                  14
                                                        Defendant.
                                  15
                                  16
                                  17         On May 14, 2019, plaintiff Theresa Brooke filed a motion to enforce a settlement
                                  18   agreement and for sanctions. See Dkt. No. 19; see also Dkt. No. 18. Pursuant to the
                                  19   briefing schedule set by the Court, defendant Saratoga Motel LP was required to file its
                                  20   response by May 22, 2019. See Dkt. Nos. 18, 20. Saratoga Motel has not filed its
                                  21   response.
                                  22         Accordingly, the Court ORDERS Saratoga Motel to show cause why it has not
                                  23   responded and to file its response by May 28, 2019. The Court also reminds all parties
                                  24   that Brooke’s motion is scheduled for a telephonic hearing on May 29, 2019, at 1:00 p.m.
                                  25         IT IS SO ORDERED.
                                  26
                                  27   Dated: May 24, 2019                      _____________________________________
                                                                                      NATHANAEL M. COUSINS
                                  28                                                  United States Magistrate Judge
